UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A (Amendment no. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended June 30, 2007. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-27023 Technest Holdings, Inc. (Exact name of Registrant as specified in its Charter) Nevada 88-0357272 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10411 Motor City Drive, Suite 650, Bethesda, MD 20817 (Address of principal executive offices) (Zip Code) 10411 Motor City Drive, Suite 650, Bethesda, MD (Mailing Address) Issuer’s Telephone Number: (301) 767-2810 Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of each exchange on which registered None Not Applicable Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title or Class) Check whether the issuer is required to file reports pursuant to Section 13 or 15(d) of the Exchange Actx Yeso No Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding twelve (12) months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days.x Yeso No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[ X ] No The issuer’s revenues for the year ended June 30, 2007, excluding discontinued operations in accordance with Statement of Financial Accounting Standard No. 144,were $3,396,795. The aggregate market value of the voting and non-voting common equity held by non-affiliates* computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of September 21, 2007 (See definition of affiliate in Rule 12b-2 of the Exchange Act.) was: $2,807,315. * Affiliates for the purpose of this item refers to the issuer’s officers and directors and/or any persons or firms (excluding those brokerage firms and/or clearing houses and/or depository companies holding issuer’s securities as record holders only for their respective clienteles’ beneficial interest) owning 5% or more of the issuer’s common stock, both of record and beneficially. APPLICABLE ONLY TO CORPORATE REGISTRANTS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 20,030,979 shares as of October 29, 2007, all of one class of common stock, $0.001 par value. DOCUMENTS INCORPORATED BY REFERENCE Documents Incorporated by reference:None Transitional Small Business Disclosure Format (check one): Yeso No x EXPLANATORY NOTE This Annual Report on Form 10-KSB/A (“Amendment No.1”) is being filed to amend our Annual Report on Form 10-KSB for the year ended June 30, 2007, filed on October 1, 2007 (the “Original Filing”). This Form 10-KSB/A amends and restates Part III, Items 9, 10, 11, 12, 13 and 14, in their entirety (other than Item 13 which is solely amended), in order to provide required disclosure within 120 days following the end of our fiscal year, because we have not yet filed a definitive proxy statement with the Securities and Exchange Commission.
